Name: Council Regulation (EEC) No 454/80 of 18 February 1980 amending Regulation (EEC) No 337/79 on the common organization of the market in wine and Regulation (EEC) No 338/79 laying down special provisions for quality wines produced in specified regions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 2 . 80 Official Journal of the European Communities No L 57 /7 COUNCIL REGULATION (EEC) No 454/80 of 18 February 1980 amending Regulation (EEC) No 337/79 on the common organization of the market in wine and Regulation (EEC) No 338/79 laying down special provisions for quality wines produced in specified regions THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 5 ( 1 ) of Council Regulation (EEC) No 348 / 79 of 5 February 1979 on measures designed to adjust wine-growing potential to market requirements (4), as amended by Regulation ( EEC) No 2962 /79 ( 5 ), provided that the Council would , in the light of the results of the temporary measures provided for by the said Regulation , decide before 1 October 1979 on the measures necessary to ensure that wine-growing potential is adapted to market requirements ; Whereas analysis of the situation of the market for table wine and of the spontaneous development of wine-growing potential suggests the likelihood of an imbalance between the supply of and demand for table wine ; whereas this situation calls for further policy measures to control wme-growing potential with a view to achieving a balanced market for table wines ; Whereas the current trend is for the movement of vineyards towards land where conditions of cul ­ tivation are easier ; whereas this movement from the hills to the plains is not always consistent with the natural suitability of land for wine-growing ; whereas it is usually accompanied by an increase in yields , sometimes at the expense of quality ; whereas , in view of these aspects , it is necessary , for the purpose of controlling production in terms of both quantity and quality, to establish a classification , according to natural suitability for wine-growing, of the land under vines intended for the production of wine and of the land which could be used for growing such vines ; Whereas suitability for wine-growing and alternatives to vineyards for the various areas are based on natural criteria, in particular soil , climate and terrain ; whereas an analysis of Community vineyards in the light of these criteria leads to a classification of areas into three categories ; Whereas climatic conditions have a fundamental influence on the natural alcoholic strength by volume of wines , which is used as a basis for dividing Community wine-growing land into wine-growing zones ; whereas these wine-growing zones can therefore be considered as reflecting climatic conditions and , accordingly , be used as a basis for classifying wine - growing areas ; Whereas the influence of the soil and the terrain on the quality of a product is strictly conditional upon climatic conditions ; whereas the use of these factors as classification criteria must be modulated on the basis of the climate ; whereas in one particular case , however, reference to a wine-growing zone does not make it possible to take sufficiently precise account of climatic influences ; whereas , therefore , it is necessary to modulate the criteria for classifying areas even within that particular wine-growing zone ; Whereas climatic and soil conditions in wine-growing zone A and in the German part of wine-growing zone B do not justify the inclusion of areas belonging to these zones in category 2 ; Whereas , in the light of the experience gained in managing the market in wine and of the studies carried out , it seems essential to provide for the structural measures needed to balance the market ; whereas this does not seem possible unless the current temporary ban on new planting is extended until 30 November 1986 ; (') OJ No C 232 , 30 . 9 . 1978 , p. 4 . ( 2 ) OJ No C 6 , 8 . 1 . 1979 , p. 66 . (') OJ No C 105 , 26 . 4 . 1979 , p . 46 ; OJ No C 171 , 9 . 7 . 1979 , p . 16 . ( 4 ) OJ No L 54 , 5 . 3 . 1979 , p. 81 . C ) OJ No L 336 , 29 . 12 . 1979 , p. 10 . No L 57/ 8 Official Journal of the European Communities 29 . 2 . 80 Whereas an exemption from this prohibition is justified , owing to their small size , in the case of new planting operations carried out in the Member States which produce annually less than 25 000 hectolitres of wine , and , in view of their intended use , in the case of new plantings of varieties of vine classified solely as table grape varieties ; legislation made no provision for replanting rights as at 27 May 1976 , provision should be made for transitional measures to assist such producers ; Whereas detailed information should be provided ; whereas the Commission should continue to make a report each year to the Council on how the wine ­ growing potential is evolving ; whereas this report should be based on information provided by the producer Member States collected in the form of individual declarations by producers ; Whereas it should be possible for the Council , acting on the basis of this report and in justified cases , to take appropriate steps to relax the arrangements forbidding new planting in the case of table wines ; Whereas some vine growers have acquired rights under various national laws to carry out new plantings ; whereas the re-establishment of the balance of the market could be jeopardized if certain of these rights were exercised during the period when new plantings are prohibited ; whereas undeniable public interest therefore requires suspension of the exercise of such rights during this period, accompanied by extension of its validity by an equivalent period ; Whereas , in view of traditional production conditions in certain regions of the Community, it is necessary to allow the Member States to adopt more restrictive national rules on the new planting or replanting of vines ; Whereas , in order to ensure that the Community provisions relating to the wine-growing potential are complied with , it is necessary to prohibit all national aid for the planting of areas under vines cultivated for the production of table wine falling within category 3 ; Whereas , in order to ensure that the removal of a vine varierty from the categories of recommended or authorized vine varieties does not give rise to a loss in income without a transitional period for producers cultivating such a variety, the grapes obtained from that variety should be allowed to be used for producing a quality wine psr during a given period , provided that such grapes have been used legally for such a purpose before the change in category of the variety in question ; Whereas vineyards intended for the production of wine suitable for producing certain potable spirits obtained from wine with a registered designation of origin should be subject to the same rules as vineyards intended for the production of table wine ; Whereas it is advisable to relax the prohibition in question by enabling the Member States to authorize new planting intended for the production of quality wines psr with a view to allowing , where appropriate , improved adjustment of supply to demand in these wines ; whereas this possibility must be extended to new planting carried out in the context of re ­ allocation measures or compulsory purchase measures in the public interest and also to new planting carried out under development plans which meet the conditions laid down in Council Directive 72 / 159 /EEC of 17 April 1972 on the modernization of farms ('), as last amended by Directive 78 / 1017/EEC (2); whereas however experience has shown that it is advisable not to give this possibility to the Member States where the production of quality wines psr constitutes a predominant part of total wine production ; Whereas the Member States should be allowed to authorize new planting in respect of areas intended for the cultivation of parent vines for root-stock after the period during which aid for the abandonment of such areas is granted , and in respect of areas used for experiments , since the production of these areas is not directly intended for the wine market ; Whereas , in the absence of a Community mechanism for recording prices of quality wines psr, any impending danger of an imbalance on the wine market in a Member State must be assessed for each Member State ; whereas , in these circumstances , it is necessary to provide for the Commission , in justified cases indicated by the Member State concerned , to be able to propose that the Council take measures to limit or to suspend new plantings intended for the production of quality wines psr in a Member State concerned in order to preserve the market balance ; Whereas the conditions under which the replanting of vines may take place should be laid down ; Whereas , in order to overcome difficulties facing producers in Member States whose national (') OJ No L 96 , 23 . 4 . 1972, p . 1 . ( 2 ) OJ No L 349 , 13 . 12 . 1978 , p . 32 . 29 . 2 . 80 Official Journal of the European Communities No L 57/9 Whereas , in view of the arrangements provided for in this Regulation , Regulation (EEC) No 348 /79 should be repealed , (b) category 2 shall not comprise any area ; (c) category 3 shall comprise areas other than those referred to in (a). HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 337/79 is hereby amended as follows : 1 . The heading of Title III shall be replaced by the following : In the case of the French section of wine-growing zone B : (a) category 1 shall comprise those areas :  which the Member States have recognized , or will recognize , as being suitable for the production of quality wines psr, or  situated :  in hill regions , hillside regions , or  on shallow soil which is well-drained and contains a large proportion of coarse matter, and suitable for the production of wine having an average natural alcoholic strength by volume of not less than 8-5 % ; (b ) category 2 shall comprise the areas :  situated in hill or hillside regions or on shallow soil which correspond to the geological , soil and topographical conditions of category 1 but where the climate is such that the ripening necessary to insure the required average natural alcoholic strength by volume referred to in (a) cannot be achieved , or  not included in (a) or (c); ( c) category 3 shall comprise the areas situated :  on recent alluvial deposits , or  on deep soil containing little coarse matter, or  on valley floors . In the case of wine-growing zone C I : (a) category 1 shall comprise those areas :  which the Member States have recognized , or will recognize , as being suitable for the production of quality wines psr, or  situated :  in hill regions , hillside regions , or  on shallow soil which is well-drained or contains a large proportion of coarse matter, 'TITLE III Rules concerning production and control of the development of wine-growing potential ' 2 . Articles 29 , 30 and 31 shall be replaced by the following Articles : !Article 29 1 . Where the annual wine production of a Member State exceeds 25 000 hectolitres that Member State shall , in the cases provided for in Article 29a , classify , according to their natural suitability for wine-growing, areas under vines cul ­ tivated for the production of wine and areas in respect of which a statement has been made of an intention to plant vines intended for wine production , in accordance with Article 30b . 2 . Classification of the areas referred to in paragraph 1 shall be on the basis of three cate ­ gories in accordance with paragraph 4 . 3 . The alcoholic strengths by volume referred to in paragraph 4 are to be understood as being the alcoholic strengths by volume obtained in an average year under traditional conditions of production , especially as regards vineyard layout , yield and vine varieties . 4 . In the case of wine-growing zone A and the German section of wine-growing zone B : ( a) category 1 shall comprise the areas which the Member States have recognized , or will recognize , as being suitable for the production of quality wine psr ; No L 57/ 10 Official Journal of the European Communities 29 . 2 . 80 and suitable for the production of wine having an average natural alcoholic strength by volume of not less than 9 °/o ; of alluvial origin but coarse in composition , and suitable for the production of wine having an average natural alcoholic strength by volume of not less than 10 % in wine-growing zone C III and 9-5 % in wine-growing zone C II ; (b ) category 2 shall comprise those areas :  situated in hill or hillside regions or on shallow soil which correspond to the geological , soil and topographical conditions of category 1 but where the climate is such that the ripening necessary to ensure the required average natural alcoholic strength by volume referred to in (a) cannot be achieved, or  not included in (a) or (c); (b) category 2 shall comprise those areas :  situated on plains of recent alluvial origin with deep and fertile soil consisting for the most part of clay or alluvium, or  which correspond to the geological , pedological and topographical conditions of category 1 but where the climate is such that the ripening necessary to ensure the required average natural alcoholic strength by volume referred to in (a) cannot be achieved ; (c) category 3 shall comprise those areas :  situated :  on recent alluvial deposits , or  on deep soil containing little coarse matter, or  on valley floors , or  clearly unsuitable for wine-growing owing in particular to adverse natural soil conditions , unsuitable slopes , excessive humidity, adverse exposure , excessive altitude or unfavourable micro-climate , or  capable of yielding adequate harvests of crops other than the vine for which a worthwhile marketing potential exists . (c) category 3 shall comprise those areas :  clearly unsuitable for wine-growing owing in particular to adverse natural soil conditions , unsuitable slopes , excessive humidity, adverse exposure , excessive altitude or unfavourable micro-climate , or  situated on plains or valley floors and . capable of yielding an adequate harvest of crops other than the vine for which a worthwhile marketing potential exists . 5 . All areas in regions not included in any wine ­ growing zone shall come under category 3 . In the case of wine-growing zones C II and C III : 6 . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt the general rules governing application of this Article . ( a) category 1 shall comprise those areas :  which the Member States have recognized, or will recognize , as being suitable for the production of quality wins psr, or  situated :  in hill regions , hillside regions , or  on plains and/or plateaux on an au ­ tochthonous substratum of calcareous rock, marl or sand or colluvial of morainic , glacial or volcanic origin , or Article 29a 1 . Where a farmer cultivating an area under vines lodges an application with the object of benefiting from :  authorization for new planting in accordance with Community regulations , on areas intended for wine-production, or 29 . 2 . 80 Official Journal of the European Communities No L 57/ 11  of an abandonment premium provided for in Title I of Regulation (EEC) No 456/ 80 ('), or  restructuring measures under the joint action . referred to in Council Regulation (EEC) No 458 / 80 O , the competent authorities of the Member State shall , where necessary, classify the areas concerned before taking a decision on this application . development plans meeting the conditions laid down in Directive 72 / 159/EEC ,  areas intended for wine-growing experiments . However, if a Member State indicates that the development of wine-growing potential in its territory in the areas intended for the production of quality wines psr points to the likelihood of an imbalance on the market for such wines , the Commission may propose that the Council , acting by a qualified majority, limit or suspend in that Member State the possibility referred to in the first indent of the first subparagraph . 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 . 2 . In the case of collective action aimed at benefiting from one or more of the provisions referred to in paragraph 1 , the competent auth ­ orities of the Member State shall , where necessary, similarly classify all the areas concerned by such action . 3 . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt general rules for the application of this Article . Article 30a 1 . Replanting of wines shall be permitted only where a natural or legal person or group of persons has :  a replanting right within the meaning of Annex IVa (c), or  a replanting right acquired on the basis of prior national legislation . As a transitional measure , the producers in Member States whose national legislation made no provision for replanting rights as at 27 May 1976 and who have carried out since then grubbing operations duly substantiated and certified by the Member State concerned, may be authorized to plant vines , before 27 May 1984 , on an area equivalent in terms of pure crop to the area grubbed , under the conditions laid down in this Regulation . 2 . The replanting right referred to in para ­ graph 1 :  may be exercised in the same holding ; however , Member States may stipulate that this right may be exercised only on the areas where the grubbing was carried out,  may be transferred in whole or in part only in cases where part of the holding concerned goes to another holding ; in this case , such a right may be exercised in the latter holding, within the limits of the areas transferred . Article 30 1 . Except in the cases referred to in the first subparagraph of paragraph 2 , all new planting of vines shall be prohibited until 30 November 1986 , except on areas intended for the production of grapes obtained from varieties which , for the administrative unit concerned , are classified solely as table grape varieties . 2 . Member States may grant authorizations for new planting in respect of :  areas intended for the production of quality wines psr,  as from 1 September 1984 , areas intended for the cultivation of parent vines for root-stock,  areas intended for new planting carried out in the context of reallocation measures or measures concerning compulsory purchase in the public interest adopted under national legislation ,  in Member States whose production of quality wines psr during the 1975 /76 , 1976/77 and 1977 /78 wine-growing years , was less than 60 % of total wine production , areas intended for new planting to be carried out under 0) OJ No L 57 , 29 . 2 . 1980 , p . 16 . C) OJ No L 57 , 29 . 2 . 1980 , p . 27 . However, the replanting right may be transferred in whole or in part under conditions determined No L 57/ 12 Official Journal of the European Communities 29 . 2 . 80 by the Member State concerned to areas intended for the production of quality wines psr on another holding . 3 . Wherever the replanting right is not exercised on the area in which grubbing was carried out, replanting may take place only on an area classified , in respect of areas which are the subject of the classification referred to in Articles 29 and 29a , in the same category as that in which the grubbing was carried out or in a higher category . 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 . shall inform the Commission of the way in which the wine-growing potential is evolving , and include in their communication a statement of the areas under vines on their territory. The abovementioned statement : ( a) shall be drawn up for the following geo ­ graphical units :  in the Federal Republic of Germany : the wine-growing regions defined in accordance with Article 3 of Regulation (EEC) No 338 /79 ,  In France : the departments ,  in Italy : the provinces ,  in the other Member States concerned : their entire national territory ; (b) shall be broken down as specified in Article 2 ( 2 ) (B) of Regulation (EEC) No 357 / 79 . 2 . Before 1 December of each year, the Commission , taking into account the communi ­ cations from the Member States referred to in paragraph 1 , shall make a report to the Council on the way in which wine-growing potential is evolving . This report shall assess the relationship between production potential and use and forecast fore ­ seeable trends in this relationship . On the basis of this report, the Council , acting by a qualified majority on a proposal from the Commission , may, by way of derogation from Article 30 , decide in so far as this is justified by the market trend for table wines that the Member State may grant authorizations for new planting in respect of category I areas intended for the production of table wines . At the same time and under the same procedure , the Council shall lay down the conditions under which such authori ­ zations may be granted . Article 30d The Council , acting in accordance with the procedure laid down in Article 43 (2 ) of the Treaty, shall adopt, before 1 October 1986 , the measures necessary to ensure that wine-growing potential is in balance with market requirements , taking into account in particular the suitability for wine-growing of and the existence of economically viable alternatives in terms of agricultural crops for the various areas as they appear in the classi ­ fication drawn up in accordance with Article 29 . Article 30b 1 . Any natural or legal person or group of persons intending to carry out new planting of vines , as referred to in Article 30 (2 ) or in the third subparagraph of Article 30c (2), shall apply in writing for authorization to the competent bodies appointed by the Member States by a date to be determined by these bodies . 2 . Any natural or legal person or group of persons :  intending to grub or to replant vines or to carry out the authorized new planting of vines , or  who have grubbed, replanted or newly planted vines , shall inform the competent bodies in writing by a date to be determined by these bodies . 3 . The authorized new planting of vines may be carried out until the end of the second wine ­ growing year following that in which the authori ­ zation was granted . Article 30c 1 . Before 1 September of each year, the Member States , taking into account in particular :  the information referred to in Article 30b ,  and , as from 1 April 1981 , the statistical surveys of areas under vines provided for in Council Regulation (EEC) No 357 /79 of 5 February 1979 on statistical surveys of areas under vines ('), (') OJ No L 54 , 5 . 3 . 1979, p. 124 . 29 . 2 . 80 Official Journal of the European Communities No L 57/ 13 Article 30e 1 . Articles 30 to 30c shall not apply in those Member States where wine production does not exceed 25 000 hectolitres per wine year. 2 . This Title shall not prevent the Member States from :  adopting more restrictive national regulations in respect of the new planting or replanting of vines ,  requiring that the applications and information provided for herein shall be supplemented by other information necessary for monitoring the development of wine-growing potential . 3 . The withdrawal from cultivation of areas planted with : (a) vine varieties classified , on 31 December 1976 , as temporarily authorized varieties , must be completed :  before 31 December 1979 for varieties obtained from interspecific crossings (direct producer hybrids),  before 31 December 1983 for other varieties ; (b) vine varieties classified as temporarily auth ­ orized after 31 December 1976 must be completed within 15 years from the date on which the variety was thus classified . Continued cultivation of vine varieties which are not classified is prohibited . 4 . The classification of vine varieties and other detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 . Article 3Of ' The period of validity of a right to carry out new plantings existing under national laws on 27 May 1976 , exercise of which is suspended under this Regulation , shall be extended by a period equivalent to the period from 1 December 1976 to the date specified in Article 30 ( 1 ). Article 31a The granting of national aid for the planting of category 3 areas cultivated for the production of table wine shall be prohibited .' 3 . The words 'with the exception of quality wine psr' in Article 49 (2 ) shall be deleted . 4 . The following Annex shall be inserted : ANNEX IVa For the purpose of this Regulation : ( a) grubbing means the complete elimination of all vine stocks on a plot planted with vines ; (b) planting means the final planting of young vine plants or parts of young vine plants , whether grafted or ungrafted , with a view to producing grapes or to establishing a parent vine for root stock ; (c) right of replanting means the right, under the conditions laid down in this Regulation , to plant vines , during the eight years following the year in which regularly declared grubbing took place , on a Article 31 1 . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt general rules for the classification of vine varieties . These rules shall in particular provide for :  a classification of such vine varieties , by administrative unit or part thereof, into recommended varieties , authorized varieties and temporarily authorized varieties ,  the possibility for a Member State to derogate from the provisions of paragraph 2 with a view to investigating the suitability of a vine variety for cultivation , to undertaking scientific research , selective crossing and hybridization , or the production of material for the vegetative propagation of the vine which is intended for export . 2 . Without prejudice to any more restrictive Community provisions , only recommended varieties and authorized vine varieties may be used for new planting , replanting or grafting in the Community . No L 57/ 14 Official Journal of the European Communities 29 . 2 . 80 pure cultivation area equivalent to that in which vines were grubbed ; (d ) replanting means the planting of vines carried out by virtue of a replanting right ; ( e ) new planting means the planting of vines which does not correspond to the definition of replanting given in (d ).' Article 2 The second subparagraph of Article 4 ( 3 ) of Regu ­ lation (EEC) No 338 /79 is hereby replaced by the following : 'However, by way of derogation from the first subparagraph , the presente of a vine variety which does not appear on the list may be permitted by Member States : ( a) for a period of 15 years from the date on which such vine variety has been removed from the category or recommended or authorized vine varieties and classified in the category of temporarily authorized vine varieties , or (b) for a period of three years from the date on which the demarcation of a specified region comes into effect , where the said demarcation has been made after 31 December 1979 , provided that such vine variety belongs to the species "Vitis vinifera", and that it does not represent more than 20 % of the vine varieties on the vineyard or vineyard plot involved .' Article 3 Regulation (EEC) No 348 /79 and Council Regu ­ lation (EEC) No 657/ 79 of 26 March 1979 laying down supplementary measures to adjust wine ­ growing -potential to market requirements in certain Community regions (') are hereby repealed . Article 4 This Regulation shall enter into force on 1 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1980 . For the Council The President G. MARCORA C) OJ No L 85 , 5 . 4 . 1979 , p. 1 .